DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 05/12/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Inaba et al. (JP2014/226853, hereinafter “Inaba”).
In regard to claim 1, Inaba discloses a laminate that comprises a fluororubber layer (A), a rubber layer (B), a fluororesin layer (C), and a rubber layer (D), wherein the fluororesin layer (C) and the rubber layer (D) are laminated [0012]. The rubber layer (B) is sequentially placed on the 
The rubber layer (B) comprises a rubber composition and an inorganic compound selected from Group 2 elements and Group 13 elements, and an oxygen atom [0044]. The rubber layer (B) corresponds to applicant’s layer (1). The rubber is preferably epichlorohydrin rubber (ECO) [0046] which is a halogen-based rubber. The rubber composition preferably contains 3 to 20 parts by mass of an inorganic compound [0055] with respect to 100 parts by mass of unvulcanized rubber [0055]. Thus, the composition comprises 100 parts by mass of a haogen-based resin and 3 to 20 parts by mass of an inorganic compound. 
In regard to claim 2, Inaba discloses that the halogen-based rubber (A) is one or more selected from ECO and an acrylic rubber [0045-0046].
In regard to claim 3, Inaba discloses that the halogen-containing polymer (C) is a fluorine-based rubber [0013].
In regard to claim 4, Inaba discloses that the fluororubber composition of fluororubber layer (A) comprises a vulcanizing agent that includes a polyol-based vulacanizing agent [0021].	In regard to claims 5-6, Inaba discloses that the inorganic compound is magnesium oxide [0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782